Exhibit ONCOTHYREON APPOINTS SCOTT PETERSON AS VICE PRESIDENT OF RESEARCH AND DEVELOPMENT Seattle, Washington - June 15, 2009 - Oncothyreon Inc. (Nasdaq: ONTY) (TSX:ONY) (the “Company”) today announced the appointment of Scott Peterson, Ph.D., as Vice President, Research and Development at Oncothyreon.In this position, Dr. Peterson will be responsible for overseeing those pre-clinical and non-clinical research and development activities that will support the advancement of the Company’s pipeline of oncology product candidates into late phase clinical trials. “Scott brings an extensive background in cancer drug development to his new role at Oncothyreon,” said Robert L. Kirkman, M.D, President and Chief Executive Officer.“His prior experience in small molecule drug development includes work with protein kinases that will be especially relevant to PX-866, our inhibitor of PI-3 kinase for which we recently presented encouraging preliminary Phase 1 data at the American Society of Clinical Oncology.His broad knowledge of cancer biology and drug targets will also be helpful in our ongoing search for new product candidates.We are delighted to have him join our team.” “I am very pleased to join Oncothyreon and excited about the opportunity to contribute to the further development of the Company’s intriguing pipeline of targeted anti-cancer drug candidates,” said Dr. Peterson.“I believe Oncothyreon’s diverse pipeline of therapeutic vaccines, such as Stimuvax®, and targeted small molecules, including PX-866 and PX-478, create multiple opportunities for future success.I am looking forward to contributing to that future.” Dr.
